
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.15



THERMADYNE
NONEMPLOYEE DIRECTORS'
DEFERRED STOCK COMPENSATION PLAN


ARTICLE I

INTRODUCTION

        I.1    Establishment.    Thermadyne Holdings Corporation (the "Company")
hereby establishes the Thermadyne Nonemployee Directors' Deferred Stock
Compensation Plan (the "Plan") for those directors of the Company who are not
employees of the Company or any of its subsidiaries or affiliates. The Plan
allows Nonemployee Directors to defer the receipt of cash compensation and to
receive such deferred compensation in the form of Shares.

        I.2    Purpose.    The Plan is intended to advance the interests of the
Company and its stockholders by providing a means to attract and retain
qualified persons to serve as Nonemployee Directors and to promote ownership by
Nonemployee Directors of a greater proprietary interest in the Company, thereby
aligning such Directors' interests more closely with the interests of
stockholders of the Company.

        I.3    Effective Date.    The Plan shall become effective as of
January 1, 2004 (the "Effective Date").

ARTICLE II

DEFINITIONS

        Certain terms used in this Plan have the meanings set forth in
Appendix I.

ARTICLE III

SHARES AVAILABLE UNDER THE PLAN

        Subject to adjustment as provided in Article X, the maximum number of
Shares that may be distributed in settlement of Stock Unit Accounts under the
Plan shall be one hundred thousand (100,000). Such Shares may include authorized
but unissued Shares, treasury Shares or Shares that have been reacquired by the
Company.

ARTICLE IV

ADMINISTRATION

        The Plan shall be administered by the Board or such other committee as
may be designated by the Board. The Committee shall have the authority to make
all determinations it deems necessary or advisable for administering the Plan,
subject to the express provisions of the Plan. Notwithstanding the foregoing, no
Director who is a Participant under the Plan shall participate in any
determination relating solely or primarily to his or her own Shares, Stock Units
or Stock Unit Account.

ARTICLE V

ELIGIBILITY

        Each person who is a Nonemployee Director on a Deferral Date shall be
eligible to defer Fees payable on such date in accordance with Article VI of the
Plan. If any Nonemployee Director subsequently becomes an employee of the
Company or any of its subsidiaries, but does not incur a Termination of Service,
such Director shall continue as a Participant with respect to Fees previously
deferred, but shall cease eligibility with respect to all future Fees, if any,
earned while an employee.

1

--------------------------------------------------------------------------------


ARTICLE VI

DEFERRAL ELECTIONS IN LIEU OF CASH PAYMENTS

        VI.1    General Rule.    Each Nonemployee Director may, in lieu of
receipt of Fees, defer any or all of such Fees in accordance with this
Article VI, provided that such Nonemployee director is eligible under Article V
of the Plan to defer such Fees at the date any such Fees are otherwise payable.
A Director may elect to defer a percentage (of not less than 25% and in 5%
increments up to 100%) of his or her Fees.

        VI.2    Timing of Election.    Each Nonemployee Director who is serving
on the Board on the Effective Date may make a Deferral Election at any time
prior to the Effective Date. Any person who is not then serving as a Nonemployee
Director may make a Deferral Election before the first date on which he or she
is entitled to receive Fees. A Nonemployee Director who does not make a Deferral
Election when first eligible to do so may make a Deferral Election at such time
before any subsequent calendar year in accordance with administrative procedures
established with respect to the Plan.

        VI.3    Effect and Duration of Election.    A Deferral Election shall
apply to Fees payable after the date such election is made and shall be deemed
to be continuing and applicable to all Fees payable in subsequent calendar
years, unless the participant revokes or modifies such election by filing a new
election form at such time before the first day of any subsequent calendar year
in accordance with administrative procedures established with respect to the
Plan, effective for all Fees payable on and after the first day of such calendar
year.

        VI.4    Form of Election.    A Deferral Election shall be made in a
manner satisfactory to the Committee. Generally, a Deferral Election shall be
made by completing and filing the specified election form with the Secretary or
his or her designee within the period described in Section VI.2 or Section VI.3.

        VI.5    Establishment of Stock Unit Account.    The Company shall
establish a Stock Unit Account for each Participant. All Fees deferred pursuant
to this Article VI shall be credited to the Participant's Stock Unit Account as
of the Deferral Date and converted to Stock Units. The number of Stock Units
credited to a Participant's Stock Unit Account as of a Deferral Date shall equal
the amount of the deferred Fees divided by the Fair Market Value of a Share on
such Deferral Date, with fractional units calculated to three decimal places.
Fractional Stock Units shall be credited cumulatively, but any fractional Stock
Unit in a Participant's Stock Unit Account at the time of a distribution under
Article VII shall be converted into cash equal to the Fair Market Value of a
corresponding fractional Share on the date of distribution.

        VI.6    Crediting of Dividend Equivalents.    As of each dividend
payment date with respect to Shares, each Participant shall have credited to his
or her Stock Unit Account a dollar amount equal to the amount of cash dividends
that would have been paid on the number of Shares equal to the number of Stock
Units credited to the Participant's Stock Unit Account as of the close of
business on the record date for such dividend. Such dollar amount shall then be
converted into a number of Stock Units equal to the number of whole and
fractional Shares that could have been purchased with such dollar amount at Fair
Market Value on the dividend payment date.

ARTICLE VII

SETTLEMENT OF STOCK UNITS

        VII.1    Timing of Payment.    A Participant shall receive or begin
receiving a distribution of his or her Stock Unit Account in the manner
described in Section VII.2 either (i) on or as soon as administratively feasible
after the first day of the second calendar month immediately following the month
in which the Participant incurs a Termination of Service (but not less than six
months after the Participant has made a Deferral Election), (ii) if the
Participant has made an election to defer payment in accordance with this
Section, on or as soon as administratively feasible after January 1 of the year
immediately following the date on which the Participant incurs a Termination of
Service, (iii) if the Participant has made an election to defer payment in
accordance with this Section, on or as soon as administratively feasible after
the date specified by the Participant, or (iv) if elected by the Participant,
upon a Change of Control. A Participant must deliver an election to defer the
distribution or commencement of distribution to the Secretary or his or her
designee at least 6 months (or such longer period determined by the Committee)
before the earlier of the date on which the Participant incurs a Termination of
Service or the previously designated distribution date.

2

--------------------------------------------------------------------------------


        VII.2    Payment Options.    A Deferral Election filed under Article VI
shall specify whether the Participant's Stock Unit Account is to be settled by
delivering to the Participant the number of Shares equal to the number of whole
Stock Units then credited to the Participant's Stock Unit Account, in either
(i) a lump sum, or (ii) substantially equal annual installments over a period
not to exceed 5 years. Any fractional Stock Unit credited to a Participant's
Stock Unit Account at the time of a distribution shall be paid in cash at the
time of such distribution. A Participant may change the manner in which his or
her Stock Unit Account is distributed by delivering a new election form to the
Secretary or to his or her designee at least 6 months (or such longer period
determined by the Committee) before the earlier of the date on which the
Participant incurs a Termination of Service or the previously designated
distribution date.

        VII.3    Payment Upon Death of a Participant.    If a Participant dies
before the entire balance of his or her Stock Unit Account has been distributed,
the balance of the Participant's Stock Unit Account shall be paid in Shares as
soon as administratively feasible after the Participant's death, to the
beneficiary designated by the Participant under Article IX.

        VII.4    Continuation of Dividend Equivalents.    If payment of Stock
Units is deferred pursuant to Section VII.2, the Participant's Stock Unit
Account shall continue to be credited with dividend equivalents as provided in
Section VI.6 until the entire balance of the Participant's Stock Unit Account
has been distributed.

ARTICLE VIII

UNFUNDED STATUS

        VIII.1    General.    The interest of each Participant in any Fees
deferred under the Plan (and any Stock Units or Stock Unit Account relating
thereto) shall be that of a general creditor of the Company. Stock Unit
Accounts, and Stock Units credited thereto, shall at all times be maintained by
the Company as bookkeeping entries evidencing unfunded and unsecured general
obligations of the Company. Except as provided in Section VIII.2, no money or
other assets shall be set aside for any Participant.

        VIII.2    Trust.    To the extent determined by the Board, the Company
may transfer funds necessary to fund all or part of the payments under the Plan
to a trust; provided, the assets held in such trust shall remain at all times
subject to the claims of the general creditors of the Company. No participant or
beneficiary shall have any interest in the assets held in such trust or in the
general assets of the Company other than as a general, unsecured creditor.
Accordingly, the Company shall not grant a security interest in the assets held
by the trust in favor of any Participant, beneficiary or creditor.

ARTICLE IX

DESIGNATION OF BENEFICIARY

        Each Participant may designate, on a form provided by the Committee, one
or more beneficiaries to receive payment of the Participant's Stock Unit Account
in the event of such Participant's death. The Company may rely upon the
beneficiary designation list filed with the Committee, provided that such form
was executed by the Participant or his or her legal representative and filed
with the Committee prior to the Participant's death. If a Participant has not
designated a beneficiary, or if the designated beneficiary is not surviving when
a payment is to be made to such person under the Plan, the beneficiary with
respect to such payment shall be the Participant's surviving spouse, or if there
is no surviving spouse, the Participant's estate.

ARTICLE X

ADJUSTMENT PROVISIONS

        In the event of a reorganization, recapitalization, stock split, stock
dividend, spin-off, combination, corporate exchange, merger, consolidation or
other change in the Common Stock or any distribution to stockholders of Common
Stock other than cash dividends or any transaction determined in good faith by
the Board or Committee to be similar to the foregoing, the Board or Committee
shall make appropriate equitable changes in the number and type of Shares
authorized by this Plan, and the number and type of Shares to be delivered upon
settlement of Stock Unit Accounts under Article VII.

3

--------------------------------------------------------------------------------


ARTICLE XI

GENERAL PROVISIONS

        XI.1    No Stockholder Rights Conferred.    Nothing contained in the
Plan will confer upon any Participant or beneficiary any rights of a Stockholder
of the Company, unless and until Shares are in fact issued or transferred to
such Participant or beneficiary in accordance with Article VII.

        XI.2    Changes to The Plan.    The Board may amend, alter, suspend,
discontinue, extend, or terminate the Plan without the consent of Participants;
provided, no action taken without the consent of an affected Participant may
materially impair the rights of such Participant with respect to any Stock Units
credited to his or her Stock Unit Account at the time of such change or
termination except that the Board may without the consent of any Participant
terminate the Plan and pay out Shares with respect to Stock Units then credited
to Participant's Stock Unit Account upon a Change in Control.

        XI.3    Compliance With Laws and Obligations.    The Company will not be
obligated to issue or deliver Shares in connection with the Plan in a
transaction subject to the registration requirements of the Securities Act of
1933, as amended, or any other federal or state securities law, any requirement
under any listing agreement between the Company and any national securities
exchange or automated quotation system or any other laws, regulations, or
contractual obligations of the Company, until the Company is satisfied that such
laws, regulations and other obligations of the Company have been complied with
in full. Certificates representing Shares delivered under the Plan will be
subject to such restrictions as may be applicable under such laws, regulations
and other obligations of the Company.

        XI.4    Limitations on Transferability.    Stock Units and other rights
under the Plan may not be pledged, mortgaged, hypothecated or otherwise
encumbered, and shall not be subject to the claims of creditors of any
Participant.

        XI.5    Governing Law.    The validity, construction and effect of the
Plan and any agreement hereunder will be determined in accordance with the
Delaware General Corporation Law.

        XI.6    Plan Termination.    Unless earlier termination by action of the
Board, the Plan will remain in effect until such time as no Shares remain
available for delivery under the Plan and the Company has no further rights or
obligations under the Plan.

4

--------------------------------------------------------------------------------





APPENDIX I


        "Annual Meeting" means the Annual Meeting of stockholders of the
Company.

        "Board" means the Board of Directors of the Company.

        "Change in Control" means the occurrence of any of the following:

(a)Any "Person" (having the meaning ascribed to such term in Section 3(a)(9) of
the Securities Exchange Act of 1934, as amended ("1934 Act") and used in
Sections 13(d) and 14(d) thereof, including a "group" within the meaning of
Section 13(d)(3)) has or acquires "Beneficial Ownership" (within the meaning of
Rule 13d-3 under the 1934 Act) of fifty percent (50%) or more of the combined
voting power of the Company's then outstanding voting securities entitled to
vote generally in the election of directors ("Voting Securities"); provided,
however, that in determining whether a Change in Control has occurred, Voting
Securities which are held or acquired by the following: (i) the Company or any
of its subsidiaries, (ii) an employee benefit plan (or a trust forming a part
thereof) maintained by the Company or any of its subsidiaries (the persons or
entities described in (i) and (ii) shall collectively be referred to as the
"Excluded Group") or (iii) any underwriter (strictly in its capacity as
underwriter) of an Initial Public Offering or initial purchaser (strictly in its
capacity as initial purchaser) in a Rule 144A offering, shall not constitute a
Change in Control.

(b)At any time during a period of two consecutive years, the individuals who at
the beginning of such period constituted the Board (the "Incumbent Board") cease
for any reason to constitute more than fifty percent (50%) of the Board;
provided, however, that if the election, or nomination for election by the
Company's stockholders, of any new director was approved by a vote of more than
fifty percent (50%) of the directors then comprising the Incumbent Board, such
new director shall, for purposes of this subsection (b), be considered as though
such person were a member of the Incumbent Board; provided, further, however,
that no individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of (i) either an actual
"Election Contest" (as described in the former Rule 14a-11 promulgated under the
1934 Act) or other actual solicitation of proxies or consents by or on behalf of
a Person other than the Incumbent Board (a "Proxy Contest"), or (ii) by reason
of any agreement intended to avoid or settle any actual or threatened Election
Contest or Proxy Contest.

(c)Immediately prior to a consummation of a merger, consolidation or
reorganization or similar event involving the Company, whether in a single
transaction or in a series of transactions ("Business Combination"), unless,
following such Business Combination:

(i)the Persons with Beneficial Ownership of the Company, immediately before such
Business Combination, have Beneficial Ownership of more than fifty percent (50%)
of the combined voting power of the then outstanding voting securities entitled
to vote generally in the election of directors of the corporation (or in the
election of a comparable governing body of any other type of entity) resulting
from such Business Combination (including, without limitation, an entity which
as a result of such transaction owns the Company or all or substantially all of
the Company's assets either directly or through one or more subsidiaries) (the
"Surviving Company") in substantially the same proportions as their Beneficial
Ownership of the Voting Securities immediately before such Business Combination;

(ii)the individuals who were members of the Incumbent Board immediately prior to
the execution of the initial agreement providing for such Business Combination
constitute more than fifty percent (50%) of the members of the board of
directors (or comparable governing body of a noncorporate entity) of the
Surviving Company; and

(iii)no Person (other than a member of the Excluded Group or any Person who
immediately prior to such Business Combination had Beneficial Ownership of fifty
percent (50%) or more of the then Voting Securities) has Beneficial Ownership of
fifty percent (50%) or more of the then combined voting power of the Surviving
Company's then outstanding voting securities.

(d)Immediately prior to the assignment, sale, conveyance, transfer, lease or
other disposition of all or substantially all of the assets of the Company to
any Person (other than a member of the Excluded

7

--------------------------------------------------------------------------------

Group) unless, immediately following such disposition, the conditions set forth
in paragraph (c)(i), (ii) and (iii) above will be satisfied with respect to the
entity which acquires such assets.

(e)Approval by the Company's stockholders of a liquidation or dissolution of the
Company or the occurrence of a liquidation or dissolution of the Company.

        "Committee" means the Board or a committee appointed to administer the
Plan under Article IV.

        "Common Stock" means the Company's class of capital stock designed as
Common Stock, par value one cent ($0.01) per share, or, in the event that the
outstanding shares of Common Stock are after the Effective Date recapitalized,
converted into or exchanged for different stock or securities of the Company,
such other stock or securities.

        "Company" means Thermadyne Holdings, Inc. a Delaware corporation, or any
successor thereto.

        "Deferral Date" means the date Fees would otherwise have been paid to
the Participant.

        "Deferral Election" means a written election to defer Fees under the
Plan.

        "Director" means any individual who is a member of the Board.

        "Fair Market Value" of a share of Common Stock means on a given date
(a) if the principal market for the Common Stock is the Nasdaq stock market, a
national securities exchange or other recognized national market or service
reporting sales, the mean between the highest and lowest reported sale prices of
a share of Common Stock on the date of the determination on the principal market
on which the Common Stock is then listed or admitted to trading, (b) if the
Common Stock is not listed on the Nasdaq stock market, a national securities
exchange or other recognized national market or service reporting sales, the
mean between the closing high bid and low asked prices of a share of Common
Stock on the date of the determination as reported by the system then regarded
as the most reliable source of such quotations, (c) if the Common Stock is
listed on a domestic stock exchange or market or quoted in a domestic market or
service, but there are not reported sales or quotations, as the case may be, on
the given date, the value determined pursuant to (a) or (b) above using the
reported sale prices or quotations on the last previous day on which so reported
or (d) if none of the foregoing clauses apply, the fair market value of a share
of Common Stock as determined in good faith by the Board and stated in writing
in a notice delivered to the holders of the Common Stock involved.

        "Fees" means all or part of any retainer or meeting fees payable in cash
to a Nonemployee Director in his or her capacity as a Director. Fees shall not
include any expenses paid directly or through reimbursement.

        "Nonemployee Director" means a Director who is not an employee of the
Company or any of its subsidiaries or affiliates. For purposes of the Plan, an
employee is an individual whose wages are subject to withholding of federal
income tax under Section 3401 of the Internal Revenue Code of 1986, as amended.

        "Participant" means a Nonemployee Director who defers Fees under
Article VI of the Plan.

        "Secretary" means the Secretary or any Assistant Secretary of the
Company.

        "Shares" means shares of the Common Stock.

        "Stock Units" means the credits to a Participant's Stock Unit Account
under Article VI of the Plan, each of which represents the right to receive one
Share upon settlement of the Stock Unit Account.

        "Stock Unit Account" means the bookkeeping account established by the
Company pursuant to Section VI.5.

        "Termination of Service" means termination of service as a Director for
any reason.

8

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.15



THERMADYNE NONEMPLOYEE DIRECTORS' DEFERRED STOCK COMPENSATION PLAN
APPENDIX I
